DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated.
Morin et al., US Patent No. 10375880.
	Regarding claims 1, 11, and 17, Morin et al., discloses a Robot Lawn Mower Bumper System with features of the claimed invention including a robot body (element 112); a bumper (element 102), connected to and supported by the robot body; and a bumper impact system comprising: a first sensor connected to the body in a first orientation with respect to the body and the bumper; and a second sensor connected to the body in a second orientation with respect to the body and the bumper different from the first orientation (see col. 7, lines 49-51), the first sensor and the second sensor together configured to sense an impact region of the bumper based on a magnitude and a direction of movement of the bumper relative to the robot body, wherein a number of impact regions is greater than two (see col. 4, lines 50-60).  
	Regarding claims 2, 15, depending on the number of the sensors, there are plurality of impact regions (see figures 8).
	Regarding claims 3, 12-13, 18-19, the sensors are Hall effect sensors.  
	Regarding claims 4, 20, the orientation of the sensors correspond to magnetic pole orientations of magnets. 
	Regarding claims 5-6, and 21, the magnetic pole orientations having similar offset angle range  therebetween.  
	Regarding claim 7, the magnetic pole orientations are similarly oriented (see figures 8) .  
	Regarding claim 8, each sensor produces a corresponding impact signal based on the magnitude and the direction of movement of the bumper relative to the robot body.
	Regarding claim 9, Morin et al., shows  a processor configured to determine the impact region on the bumper based on the first sensor signal and the second sensor signal (see col. 1, line 48).  
	Regarding claims 10,  16, the processor is configured to determine the force of contact/impact of the bumper frame based on signal strength (see col. 4, lines 50-60).  
	Regarding claim 14, there are plurality of bumper impact sensors (see col. 4, lines45).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

At least claims 1-7, and 11-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10, and 12-14 of U.S. Patent No. 10/824159. Although the claims at issue are not identical, they are not patentably distinct from each other because directed to a mobile cleaning robot with same or similar limitations.  The current claims appear to recite a broader version of the same invention.
Claims 1 and 11 are rejected over claim 1 of the patented case, it shows all limitation of current claim 1 plus more.
Claim 2, is rejected over claim 10, of the patented case.  
Claims 3, 12-13 are rejected over claim 2, of the patented case.  
Claims 4-5, are rejected over claims 4-5, of the patented case.  
Claim 6, is rejected over claim 5, of the patented case.  
Claim 7, is rejected over claim 6, of the patented case.  
Claims 14-16, are rejected over claim 10 of the patented case.  
	Claim 17, is rejected over claim 12, of the patented case.  
Claims 18-19, are rejected over claims 13-14, of the patented case.  

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Monday, August 22, 2022